HALL, Judge.
Thaddeus D. Jones appeals his conviction for two counts of attempted second-degree murder. We only find merit in his contention that the sentences in the record do not conform to those pronounced by the trial court at the sentencing hearing.
Accordingly, we affirm the appellant’s convictions, but we remand this cause for correction of the sentences to reflect the trial court’s oral pronouncement of ten years’ imprisonment for each count, to run concurrently.
Affirmed and remanded with directions consistent herewith.
FRANK, A.C.J., and PARKER, J., concur.